DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	With respect to the amendment, prior art Alminde  essentially teaches the amended subject matter with “In one or more embodiments, the LEO satellite is further adapted for retransmitting the ADS-B signal and/or the VHF signal from an aircraft to another LEO satellite in a position closer to a control tower.” As is known to one skilled in the art, “another LEO satellite in a position closer to a control tower” means one of the plurality of moving LEO satellites is selected for communication that is within view of a ground based control tower. Specifically, the elevation look angle from the ground station to the satellite is required to be above the horizon and to avoid any blocking terrain and low atmospheric interference, which is greater than about 10 degrees, with a peak elevation angle dependent on the lattitude of the ground terminal on the earth’s surface and the orbit of a target satellite. For example, a ground station located in the northern hemisphere above the equator looking to a satellite with an equatorial circular orbit would have an operating elevation look angle range of 10 to 80 degrees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 7, 8, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alminde et al. US 10,911,132 in view of Azevedo et al. US 9,819,410.
As to claims 1 and 20, Alminde teaches a method and system for providing air traffic control within a geographic sector to which a communication frequency in a VHF or UHF range is assigned (figure 1, column 2, lines 1-46, air traffic control (ATC) system comprising a plurality of Low Earth Orbit (LEO) satellites which serve to link ADS-B signal and assigned VHF aviation band communication channels between aircraft and geographic based ATC control towers), the system comprising:
 	a plurality of satellites configured for a communication with an aircraft in the geographic sector using an analog modulated RF signal at the communication frequency (figure 1, column 2, lines 41 to column 3, line 13, the closest LEO satellite is adapted to provide an assigned 8.33 Khz bandwidth channel in the VHF aviation band to an aircraft in a known geographic region based on ADS-B data),
wherein the plurality of satellites move in a distance from each other in the same orbit which is a medium earth orbit or low earth orbit (figure 1, column 3, lines 8-31, each LEO satellite is configured to link to another LEO satellite in a position closer, within view to an aircraft or control tower),
the system is configured in such a way that at each time, only one satellite is actively transmitting on the communication frequency assigned to the geographic sector (column 3, lines 6-35, the LEO satellite, closer to or within view an identified aircraft in a predetermined position based on ADS-B signal data, is configured to link with the aircraft using an assigned narrow 
	the system is configured in such a way that a first one of the plurality of satellites is switched active for the communication with the aircraft when the first of the plurality of satellites reaches a predetermined elevation and a second one of the plurality of satellites is switch off at the same time that the first of the plurality of satellites is switched active (column 3, lines 6-35, the LEO satellite within view of the aircraft is adapted for re-transmitting the ADS-B signal and/ or the VHF signal from an aircraft to another LEO satellite in a position closer or within view to a grond based control tower; other satellites do not actively transmit on the same assigned aviation VHF channel or not within view of the aircraft or ground station to avoid interference).
	Alminde teaches a number and an altitude of the plurality of satellites is selected in such a way that at each time, at least one of the plurality of satellites is in a position closer to or within view to a control tower, column 3, lines 21-31, but does not specifically teach the at least one of the plurality of satellites has an elevation in a range between 10 and 80 degrees in the geographic sector. However, to one skilled in the art, Alminde teaches the orbiting LEO satellite is in a position closer to a control tower which means within view of the ground terminal of a given ATC geographic sector to establish communication. Further, the ground station tracking the LEO satellite would first receive a signal, see the orbiting satellite from a low elevation angle, about 10 degrees above the horizon and maintain the connection with the satellite through a peak elevation angle dependent on the location of the ground terminal and the orbit of the satellite. 
Consequently, it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to recognize in the system of Alminde the elevation look 
	Alminde of Alminde modified teaches a plurality of satellites for air traffic control that move in a distance from each other in a low earth orbit, but is silent the plurality of satellites movie in the same orbit.  
	Azevedo teaches a service to provide avionics, navigation and in-flight Internet connectivity through a telecommunications satellite network with aircraft from air space surrounding the earth to a control center at any position on the earth’s surface at any time, figure 1, column 5, lines 30-67. Azevedo teaches the satellite constellation comprises a small number of  MEO or LEO satellites, between 3 to 6 orbiting an equatorial circular orbit configured for EHF and SHF frequency bandwidth speeds for RF connectivity links to stream real time navigation and avionics (including communications, control and multiplexed audio-video) on assigned selective discrete channels, figure 1, column 11, line 2 to column 12, line 15.
	Since Azevedo also teaches a satellite network configured with assigned selective discrete channels to connect navigation, avionics and in-flight Internet between aircraft and ground, it would have been obvious to one of ordinary skill before the effective date of the instant application to identify in the LEO satellite constellation of Aminde the small number of LEO or MEO satellites orbiting an equatorial circular orbit as taught by Azevedo to provide a secure, seamless global telecommunication satellite system for air traffic control.
	
	Claims 2 and 4-6 are cancelled.



As to claim 7 with respect to claim 1, Azevedo of Alminde  modified teaches wherein a number and an altitude of the plurality of satellites is selected in such a way that at each time, at least two of the plurality of satellites has an elevation within a predetermined range, preferably between 10° and 80°, so that one of the plurality of satellites can be used as an active satellite and the other one can be used as a backup satellite if the active satellite fails (column 21, lines 19-33, the satellite configuration has a minimum of three or more MEO satellites with one MEO satellite per region per demand with one or more MEO satellites scaled in for backup within each region as necessary).

As to claim 8 with respect to claim 1, Azevedo of Alminde modified teaches wherein a number and an altitude of the plurality of satellites is selected in such a way that for two geographic sectors at a sufficient distance from the equator so that an elevation of the satellites always is smaller than a predetermined upper limit so that a first satellite may be used as an active satellite for one of the geographic sectors, a second satellite may be used as an active satellite for the other one of the geographic sectors, and a third satellite may be used as a backup satellite if one of the first or second satellites fail (column 21, lines 19-33, the satellite configuration has a minimum of three or more MEO satellites with one MEO satellite per region per demand with one or more MEO satellites scaled in for backup within each region as necessary).

As to claim 12 with respect to claim 1, Alminde modified teaches the system being configured in such a way that each satellite can be switched active more than once during one orbit around the earth in order to provide air traffic control to more than one geographic sector wherein each satellite is configured to swivel its antenna in order to reach geographic sectors at different distances from the equator (figure 1, column 2, lines 53-63, the active LEO satellites for ATC services is selected based on position in equatorial orbit for geographic coverage with antenna beam steering to change to different geographical regions).

As to claim 19 with respect to claim 1, Alminde teaches wherein the at least one satellite is configured to be able to operate (a) at least at a communication frequency assigned to a geographic sector and at an aircraft emergency frequency or (b) at least at two different communication frequencies assigned to the same or different geographic sectors (figure 1, column 2, lines 1-46, each LEO satellite is configured to be a link for active communications between a control tower and an ADS-B  identified aircraft on an assigned VHF aviation band channel by ATC within in each geographic region).

Claim 21 is cancelled.

As to claim 13, Alminde teaches a system for providing air traffic control within a geographic sector to which a communication frequency in a VHF or UHF range is assigned (figure 1, column 2, lines 1-46, air traffic control (ATC) system comprising a plurality of Low 
wherein the system comprises a geostationary orbit satellite arranged at a geostationary orbit and configured for a communication with an aircraft in the geographic sector using an analog modulated RF signal at the communication frequency (figure 1, column 2, lines 41 to column 3, line 35, the closest LEO satellite is adapted to provide an assigned 8.33 Khz bandwidth channel in the VHF aviation band to an aircraft in a known geographic region based on ADS-B data),
and the system is configured in such a way that at each time, only one geostationary satellite is actively transmitting on the communication frequency assigned to the geographic sector (figure 1, column 2, lines 53-63 and column 3, lines 16-35, the LEO satellite is configured to retransmit the ADS-B signal (including aircraft position data) and the VHF channel data within view to another LEO satellite in orbit or in a position closer to an aircraft or control tower within a known geographic sector; the closer satellite of more than one satellite within view of the control tower or aircraft would be active while another satellite is understood as in inactive or in standby),
the geostationary orbit satellite comprises a directional antenna for the VHF or UHF range (column 2, lines 53-63, the LEO satellites is capable to steer the antenna beam to cover different geographical areas, link to another satellite or link to an aircraft using necessary directional antenna for signal gain operating in UHF for ADS-B signals and the assigned VHF voice channel),
Alminde teaches one of a plurality of LEO satellites is configured to retransmit the ADS-B signal (including aircraft position data) and the VHF channel data within view to another LEO satellite in orbit or in a position closer to an aircraft or control tower within a known geographic sector but is silent to the system comprises a geostationary orbit satellite.

Since Azevedo also teaches a satellite network configured with assigned selective discrete channels to connect navigation, avionics and in-flight Internet between aircraft and ground, it would have been obvious to one of ordinary skill before the effective date of the instant application to identify in the LEO satellite constellation of Alminde the alternative or additional use of GEO satellites which offer additional frequency spectrum allocation as the ITU assigns certain priority to geostationary satellites for this application.


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alminde et al. US 10,911,132 and Azevedo et al. US 9,819,410 in view of Archer et al. US 7,366,463.
As to claims 15, 17 and 18 with respect to claim 13, Alminde teaches the geostationary orbit satellite comprises an antenna for the VHF or UHF range but is silent to the satellite comprises a directional antenna comprises an active antenna and a passive reflector antenna and is configured to emit a linearly polarized VHF or UHF signal.
dish or antenna 24a to generate spot or wide UHF, S-band, or Ka-band beams to cover a single relatively large geographical region 12b or small geographical regions 12a, using frequency use and commonly known polarization plans to mitigate interference on the satellite and the earth footprint, figures 1-4, column 4, lines 27-40 and column 5, lines 4-44. Archer discloses the satellite comprises a first transceiving dish or antenna 24a operating in a first mode signals 20a and a second transceiving dish or antenna 24b operating in a second mode signals 20b, figure 4, column 7, lines 26-44.
Since Alminde modified teaches satellites configured with directional antenna to support signals in the UHF, S, X and Ka frequency bands, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to employ the directional satellite antenna of Alminde as a dish type configuration as taught by Archer to provide high gain at UHF or other frequency bands of operation.

 As to claim 16 with respect to claim 15, Archer of Alminde modified teaches the relay satellite using dish or antenna 24a, which are inherently directional, to relay the uplink and/or downlink UHF signals, see figure 4, but is silent the active antenna comprises a yagi antenna. However, Archer teaches the first “antenna 24a” is configured provide a wide beam signal in the 

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claim 9, the prior art made of record do not teach the system according to claim 2 comprising at least two ground antenna following a position of at least two satellites.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BLANE J JACKSON/Primary Examiner, Art Unit 2644